                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 KENNETH ALLEN LIVERGOOD,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-611-JD-MGG

 SERGEANT HOLCOMB, et al.,

                     Defendants.

                                   OPINION AND ORDER

       Kenneth Allen Livergood, a prisoner without a lawyer, filed a motion to amend

the complaint. At this stage of the proceedings, “a party may amend the party’s

pleading only by leave of court or by written consent of the adverse party; and leave

shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Reasons for

finding that leave should not be granted include undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, [and] futility of amendment.” Airborne Beepers & Video, Inc. v. AT & T

Mobility LLC, 499 F.3d 663, 666 (7th Cir. 2007).

       In the screening order, the court granted Livergood leave to proceed on a

Fourteenth Amendment claim against Sergeant Holcomb and Officer Crawford for

forcing him to eat on a toilet on March 30, 2019, and March 31, 2019 and on a Fourteenth

Amendment claim against Sergeant Holcomb placing him in an overcrowded cell on

July 17, 2019. In the instant motion, Livergood seeks to add Sheriff Hassel as a
defendant to the claim regarding overcrowded conditions. In the interest of justice, the

court grants the motion to amend.

      For these reasons, the court:

      (1) GRANTS the motion to amend (ECF 19);

      (2) DIRECTS the clerk to file the amended complaint (ECF 19-1);

      (3) GRANTS Kenneth Allen Livergood leave to proceed on a Fourteenth

Amendment claim for money damages against Sergeant Holcomb and Officer Crawford

for forcing him to eat on a toilet on March 30, 2019, and March 31, 2019;

      (4) GRANTS Kenneth Allen Livergood leave to proceed on a Fourteenth

Amendment claim for money damages against Sergeant Holcomb and Sheriff Hassel

placing him in an overcrowded cell on July 17, 2019;

      (5) DISMISSES all other claims;

      (6) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Sheriff Hassel at the Marshall County Jail with a copy of this order and the

amended complaint (ECF 19-1) as required by 28 U.S.C. § 1915(d); and

      (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Sergeant Holcomb, Officer

Crawford, and Sheriff Hassel respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10.1, only to the claim for which Kenneth Allen Livergood

has been granted leave to proceed in this screening order.

      SO ORDERED on February 26, 2020

                                                    /s/JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT


                                            2
